Citation Nr: 1520699	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Competency to handle the disbursement of VA funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO, inter alia, determined that the Veteran was not competent to handle the disbursement of VA funds.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that month.

In March 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that the Veteran has a legally appointed guardian, namely attorney A. K., who serves as his fiduciary and handles the disbursement of his VA funds.  However, there is no indication that A. K. has acted on behalf of the Veteran in this case.  As such, he is not listed as the appellant in this matter.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA reveals that various adjudicatory documents relating the appointment of his fiduciary and accountings of his benefits.  Finally, with the exception of the March 2015 hearing transcript, the documents contained in the Veteran's VBMS file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reason expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.
 


REMAND

The Board's review of the claims file revealed that further AOJ action on the claim for competency is warranted.

Under the law, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a) (2014).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2014).  Determinations should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2014); see also 38 C.F.R. § 3.102 (2014).

Here, the Veteran asserts that his condition has improved and that he was now capable of handling the disbursement of his VA funds.  Specifically, he alleges that he is capable of paying his own rent, utilities and other expenses and his treating physicians are now finding him to be competent.  During his March 2015 hearing, the Veteran testified that his treating physicians have told him that he was able to function without a guardian provided that there was "restriction" and that help was available.  The Board notes that the finding of incompetency was based upon the findings contained in an April 2010 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680), which indicated that he did not have the ability to manage his own financial affairs, and the April 2010 opinion of his treating VA psychiatrist that he was incompetent and in need of a guardian.  The Board also notes that VA treatment records dated after April 2010 are not contained in the record and that it is unable to confirm the Veteran's assertions regarding the current findings of his treating physicians.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further examination to obtain sufficient findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for competency to handle the disbursement of VA funds.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record is complete, he AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Memphis VA Medical Center and that records from that facility dated through April 2010 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Memphis VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from April 2010 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.         § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Memphis VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, to obtain medical information to determine the Veteran's competency to manage his VA funds.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination and claims file review, the examiner should provide an opinion as to whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to specifically include the Veteran's contentions that his condition has improved and that he is now able to handle the disbursement of funds without limitation.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




